Citation Nr: 1034917	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for gout.  

2.  Entitlement to an increased initial evaluation for 
depression, evaluated at 30 percent from February 1, 2006 to May 
8, 2007, and at 50 percent from May 7, 2007, forward.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right knee.

4.  Entitlement to an increased initial evaluation for 
degenerative changes of the left knee, evaluated at 0 percent 
from February 1, 2006 to March 6, 2008, and at 10 percent from 
March 7, 2008, forward.  

5.  Entitlement to an initial compensable evaluation for internal 
and external hemorrhoids.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a August 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial compensable evaluation for 
internal and external hemorrhoids is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action by the appellant is 
required.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's gout 
has not been productive of a definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.

2.  From February 1, 2006, to May 8, 2007, the Veteran's 
depression was productive of complaints including irritability, 
chronic sleep impairment, social isolation, depressed mood, and 
weekly panic attacks; upon objective evaluation, his thought 
processes were logical and coherent, his speech normal, 
obsessional rituals were absent, and his affect was flattened.

3.  From May 9, 2007, forward, the Veteran's depression has been 
productive of complaints including chronic sleep impairment, 
weekly panic attacks, suicidal ideation, irritability, social 
isolation, and depressed mood; upon objective evaluation, he had 
difficulty understanding complex commands, mildly impaired 
judgment, flattened affect, disturbances in mood and motivation, 
logical thought processes, and mild neglect of hygiene and 
personal appearance.

4.  For the rating period on appeal, the Veteran's right knee 
disability has been manifested by range of motion from 0 to no 
less than 110 degrees, with some additional loss of motion on 
repetition due to pain, and no instability or subluxation.  X-
rays have shown early osteoarthritis.

5.  From February 1, 2006 to March 6, 2008, the Veteran's left 
knee disability was manifested by range of motion from 0 to 140 
degrees, with no additional loss of motion on repetition due to 
pain or any other factors, and no instability or subluxation.  X-
rays showed early osteoarthritis.

6.  From March 7, 2008, forward, the Veteran's left knee 
disability has been manifested by range of motion from 0 to 120 
degrees, with additional loss of joint function, but no 
limitation of degree, on repetition due to pain, and no 
instability or subluxation.  X-rays have shown early 
osteoarthritis.


CONCLUSIONS OF LAW

1.  The Veteran's gout does not meet the criteria for an 
evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5002, 5017 (2010).

2.  From February 1, 2006, to May 8, 2007, the criteria for 
entitlement to an initial evaluation in excess of 30 percent for 
depression were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9434 (2010).

3.  From May 9, 2007, forward, the criteria for entitlement to an 
evaluation in excess of 50 percent for depression have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 
9434 (2010).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative changes of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5257 (2010).

5.  From February 1, 2006, to March 6, 2008, the criteria for 
entitlement to an initial compensable evaluation for degenerative 
changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code (DC) 5257 (2010).

6.  From March 7, 2008, forward, the criteria for entitlement to 
an evaluation in excess of 10 percent for degenerative changes of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.

The Veteran's claim here arises from his disagreement with the 
initial evaluation following the grant of service connection.  
The Court of Appeals for Veterans Claims, quoting from the 
legislative history of the VCAA, has held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - it 
has been proven, thereby rendering notice under 38 U.S.C.A. § 
5103(a) no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA with regard to his increased rating claims.

A letter was sent to the Veteran in February 2006 that described 
the type of evidence necessary to substantiate the Veteran's 
claim and VA's duty to assist him in obtaining evidence necessary 
to substantiate his claim, including records from federal 
agencies.  Additionally, a letter describing how VA determines 
disability ratings and effective dates was sent to the Veteran in 
March 2006.  

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and private treatment records, and the Veteran was 
provided VA examinations in May 2006, May 2007, March 2009, and 
July 2009. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Court has emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's gout was evaluated under Diagnostic Code (DC) 5017, 
which is found in the Schedule of Ratings for Acute, Subacute, or 
Chronic Diseases.  38 C.F.R. § 4.71a.  According to the 
regulations, gout is to be rated under DC 5002, also found in 
38 C.F.R. § 4.71a, which addresses rheumatoid arthritis.  Under 
this Diagnostic Code, for an active process, a 20 percent 
evaluation is assigned where there are one or two exacerbations a 
year in a well-established diagnosis; a 40 percent evaluation is 
assigned where there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations occurring 3 
or more times a year; a 60 percent evaluation is assigned where 
there is less than the criteria for a 100 percent evaluation but 
with weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged periods; and 
a 100 percent evaluations I assigned where there are 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  For chronic 
residuals of rheumatoid arthritis, such as limitations of motion 
of ankylosis, a rating is to be assigned under the appropriate 
diagnostic codes for the specific joints involved.  However, 
where the limitations of motion of the specific joint or joints 
involved is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group of 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed y findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  The note to the 
regulation also states that the ratings for the active process 
will not be combined with the residual ratings for limitation of 
motion or ankylosis, and that the higher evaluation will be 
assigned.  

The Veteran's depression has been evaluated under DC 9434, found 
in the Schedule of Ratings for Mental Disorders.  38 C.F.R. 
§ 4.130.  A 30 percent evaluation is assigned when the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A rating of 70 percent 
is assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

The Diagnostic Codes relevant to the Veteran's knee claims are 
DCs 5003, 5010, and 5257-5261.  The Board notes that the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also held 
that, when X-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under DC 5257, the veteran 
would be entitled to a separate compensable evaluation under DC 
5003 if the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-98.  
Furthermore, to warrant a separate rating for arthritis based on 
X-ray findings and limited motion under Diagnostic Code 5260 or 
DC 5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  However, as will be 
discussed below, the Veteran has already been awarded separate 
evaluations for instability and arthritis of the knee.  
Therefore, the Board will not pursue further analysis of whether 
he is entitled to a separate rating.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis
 
1.  Gout

The Veteran was granted service connection for gout in the August 
2006 rating decision that is the subject of this appeal.  He was 
assigned a 20 percent rating under DC 5017, described above, made 
effective from February 1, 2006, the day after he separated from 
active service.  

At the May 2006 VA examination, the Veteran reported that he was 
diagnosed with gout in 2000 and was currently treated with 
Allopurinol and Indocin.  He stated he had gouty attacks 
involving the right great toe, right ankle, and sometimes the 
bilateral toes and feet.  Currently, he had swelling, heat, 
redness, giving way, lack of endurance, locking, and fatigability 
of the right ankle and right knee.  These symptoms occurred 
frequently, at least once a month, and lasted for 7 days at a 
time.  The pain was burning, aching, cramping, and graded in 
severity as a 10 out of 10.  The pain was somewhat alleviated 
with anti-inflammatory medication.  In the past, the Veteran had 
been prescribed bed rest twice a year, each time lasting 3 days.  
As a result of the ankle condition, he had difficulty with 
repetitive walking and standing.  The Veteran had also developed 
pain in his right fingers with use, such as when writing or 
typing.  The pain occurred intermittently throughout the day and 
lasted from 30 to 60 minutes at a time, at a level of 7 out of 
10.  The pain was alleviated with rest, and the Veteran did not 
take any medication for this pain.  Finally, the Veteran reported 
left elbow pain for the past 2 years.  Pain was exacerbated by 
activity and occurred intermittently at a level of 10 out of 10.  
However, the Veteran was able to function without medication 
during exacerbations.  As a result of his hand and elbow 
conditions, the Veteran had difficulty writing, pushing, pulling, 
typing, handling, and grasping.  He reported missing work 30 
times per week because of these conditions (it is assumed that 
this sentence in the report is a typographical error).  

Physical examination of the hands and fingers revealed that the 
Veteran was able to tie his shoelaces, fasten buttons, and pick 
of a piece of paper and tear it with both hands without any 
difficulty.  The Veteran had intact finger approximation 
bilaterally.  Hand strength was normal bilaterally.  With the 
thumb attempting to oppose the fingers, the distance between the 
tip of the thumb and the tips of the index, long, ring, and 
little fingers was 0 centimeters, bilaterally.  Examination of 
each finger revealed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, or instability.  Range of 
motion was also normal in each finger, and was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  

Examination of the elbow joints revealed no evidence of edema, 
effusion, weakness, redness, heat, abnormal movement, guarding or 
movement, or subluxation.  There was tenderness to palpation of 
the left lateral epicondyle.  However, range of motion of the 
left elbow was within normal limits and was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  Range of motion of the 
right elbow was limited at 140/145 degrees, with pain at 140 
degrees.  Active extension was normal, and active supination was 
limited at 80/85 degrees, with pain at 80 degrees.  Active 
pronation was within normal limits at 80 degrees, with pain at 
the end of the range of motion.  Examination of the wrist joints 
was normal, with normal range of motion.  

Examination of the knees revealed no evidence of abnormal 
movement, subluxation, locking pain, or crepitus.  There was 
tenderness, effusion, soft tissue swelling, guarding of movement, 
and weakness of the right knee.  Right knee flexion was limited 
to 110 degrees, with pain at 80 degrees, and extension was within 
normal limits at 0 degrees with pain at -20 degrees.  Range of 
motion was additionally limited by pain, fatigue, weakness, lack 
of endurance, and incoordination following repetitive use; 
however, additional limitation in degrees could not be 
determined.  Medial and lateral collateral ligaments, anterior 
and posterior cruciate ligaments, and medial and lateral meniscus 
revealed no instability.  McMurray's and drawer tests were normal 
bilaterally.  

Examination of the ankle joints revealed no evidence of effusion, 
weakness, redness, heat, abnormal movement, guarding of movement, 
or subluxation.  There was tenderness to palpation and mild soft 
tissue swelling on the right lateral malleolus, but no evidence 
of deformity.  Right ankle active dorsiflexion was limited to 10 
out of 20 degrees, with pain at 10 degrees, and active plantar 
flexion was limited to 30 out of 45 degrees, with pain at 30 
degrees.  The range of motion was additionally limited by pain, 
fatigue, and lack of endurance, without weakness or 
incoordination, following repetitive use.  The left ankle had 
full range of motion with no additional limitations on 
repetition.  

On foot and toe examination, there was no evidence of painful 
motion, disturbed circulation, weakness, or atrophy of the 
musculature.  There was mild tenderness to palpation of the right 
first metatarsophalangeal joint and mild tenderness to palpation 
of the right mid plantar surface.  There was no evidence of 
flatfeet, and alignment of the Achilles tendons was good.  
Dorsiflexion of all the toes produced no pain, and there were no 
hammertoes.  There was bilateral hallux valgus, with the 
angulation of the first metatarsophalangeal joint at 25 degrees 
on the right and 20 degrees on the left.  The Veteran did not 
appear to have limited function for standing or walking.  

X-rays of the left elbow and right hand were normal.  An X-ray of 
the right ankle showed a posterior calcaneal spur.  The examiner 
assessed gout involving the right knee, right ankle, and right 
great toe, with right knee effusion, as well as left elbow 
epicondylitis, and bilateral knee osteoarthritis.    

In August 2006, the Veteran sought treatment with Dr. A.J., who 
noted an acute episode of gouty arthritis the week prior.  The 
Allopurinol taken for prevention was not really helping.  
Currently, the Veteran complained of pain in his left elbow, 
shoulder, and leg.  

In his October 2006 Notice of Disagreement, the Veteran stated 
that he had flare-ups of gout every other month, lasting for 5 
days each.  The pain was excruciating and incapacitating.  He 
took Allopurinol once daily and Indocin every four hours for his 
pain.  He also took prednisone for swelling in his toes, ankles, 
and knees.  A doctor at the VAMC had recommended switching from 
Indocin to Cochlicine, and mentioned that the pain in his hands 
and fingers might not be gout, but rather arthritis or carpal 
tunnel syndrome.  The doctor's assessments are also documented in 
the VAMC notes.  In a May 2007 Statement in Support of Claim, the 
Veteran stated that he was on a probationary period at work, so 
even when he was in pain, he would go to work.  

In November 2006, the Veteran got a new job and needed a medical 
release letter, so a physician at the VAMC wrote a letter stating 
that the gout did not limit his ability to perform his job title.  

The Veteran was afforded another VA examination in May 2007.  The 
Veteran reported pain in his knees and other joints, occurring 
once a month and lasting for 4 days.  The pain travelled from his 
knees, to his groin, to the hands.  The pain was crushing, 
squeezing, burning, and aching in nature, on a level of 10 out of 
10 in severity.  Flare-ups began with numbness, pain and 
swelling, and symptoms progressively worsened.  On examination of 
the hands and fingers, the Veteran tied shoelaces, fastened 
buttons, and picked up a piece of paper and tore it without 
difficulty.  His fingertips could approximate the proximal 
transverse crease of the palm bilaterally.  Hand strength was 
within normal limits.  Examination of the feet revealed no 
tenderness, painful motion, weakness, edema, atrophy, or 
disturbed circulation.  No hammertoes were present, although 
hallux valgus was present in the left foot.  The degree of 
angulation was moderate with no resection of the metatarsal head.  
There was no limitation on standing or walking.  X-rays of the 
right foot shoed a posterior calcaneal spur, and x-rays of the 
left foot and left elbow were normal.  The examiner concluded 
that the Veteran's left elbow epicondylitis had resolved, but 
assessed right and left knee degenerative changes and gout, 
noting that the Veteran had an objectively established diagnosis 
of the latter.  

In September 2007, the Veteran presented at the VAMC with 
complaints of gout joint pains in his back, wrist, elbow, and 
knee.  He currently had a clerical job.  

In March 2008, the Veteran sought treatment at the emergency 
department at Inland Valley for complaints of left knee gout pain 
for 2 days despite taking medication.  The pain was at a level of 
8 out of 10.  According to the Veteran's wife, the gout flared up 
due to alcohol use.  He had pain with range of motion but no 
laxity.  The doctor prescribed Vicodin and told him to follow up 
with his doctor in several days. 

The following month, in April, the Veteran followed up at the 
VAMC.  He stated he had gone to the emergency room 3 weeks prior 
because he couldn't walk.  He was given a steroid injection into 
the right knee and Vicodin, and now he felt better.  At that 
point, he had done clerical and computer work at a court for one-
and-a-half years.  After sitting all day, his back ached.  He 
stated he thought about quitting and worried about being fired as 
he couldn't keep up with the job.  The doctor increased the 
Veteran's medication and discussed modification of his diet.  

At the March 2009 VA examination, the Veteran reported being 
diagnosed with gouty arthritis of the ankles and feet in 1992.  
He complained of pain in his ankles and feet occurring 5 times 
per week and lasting for 4 hours.  On a scale of 1 to 10, the 
pain was at a level of 10 in severity.  He took Motrin, Naprosyn, 
colchicines, and Allopurinol for the pain, and was able to 
function with the medication.  At rest, the Veteran did not have 
any pain, weakness, stiffness, swelling or fatigue in his feet, 
but when standing or walking, he had pain, stiffness, swelling, 
and fatigue.  The Veteran had never been to the hospital for this 
condition.  Examination of the knees revealed no ligament 
instability, and the menisci were within normal limits.  Range of 
motion of both knees was from 0 to 120 degrees (where 140 degrees 
is normal).  Examination of both feet revealed tenderness, but no 
painful motion, edema, disturbed circulation, weakness, atrophy 
of the musculature, heat, redness, or instability.  There was 
active motion in the metatarsophalangeal joints of both great 
toes.  Alignment of the Achilles tendon was normal bilaterally.  
There was no hammer toes or hallux valgus.  There was no 
limitation on standing or walking.  There was tenderness to 
palpation over the bilateral ankles.  Dorsiflexion of the right 
ankle was to 10 degrees out of 20, while plantar flexion was to 
30 out of 45 degrees.  Range of motion was additionally limited 
after repetitive use due to pain.  The Veteran had full range of 
motion o the left ankle.  The examiner assessed gout with 
decreased mobility of the ankles and feet, which was a result of 
progression of the disease.  The subjective factors were pain, 
stiffness, swelling, and fatigue with standing and walking.  
Objective factors included tenderness, decreased range of motion, 
and an elevated uric acid level.  The effect of the condition on 
the Veteran's usual occupation was severe, as the Veteran was 
unable to work with flare-ups.  

In July 2009, the Veteran was admitted to the emergency 
department of the Rancho Springs Medical Center complaining of 
right ankle pain for three weeks.  He had run out of Colchicine, 
but despite having taken Allopurinol, his pain had increased.  He 
was able to ambulate with some discomfort.  The doctor wrote that 
the signs and symptoms were consistent with acute gouty flare in 
the right ankle.  The doctor discharged him with his pain 
medication and told him to follow up with his regular doctor.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the Veteran's disability 
picture more closely approximates the next higher rating category 
of 40 percent under DC 5002.  

As described above, a 40 percent evaluation requires symptom 
combinations productive of definite impairment of health, 
objectively supported by examination findings or incapacitating 
exacerbations occurring 3 or more times per year.  The medical 
evidence does not show definite impairment of health shown 
examination findings.  Although the March 2009 VA examiner 
assessed decreased mobility of the ankles and feet, he noted no 
limitations on standing or walking.  Additionally, the Veteran 
reported that he was able to function after taking medication for 
his pain flare-ups.  The May 2006 and May 2007 VA examiners also 
found no limitations on standing or walking.  The Veteran 
remained employed and was able to carry out normal daily living 
activities.  Thus, the examination findings do not show a 
definite impairment in health.  Moreover, the evidence does not 
show incapacitating exacerbations occurring 3 or more times per 
year.  Although the Veteran sought treatment at the emergency 
department in March 2008 and July 2009 for gouty flare-ups, there 
is no indication that even these episodes were incapacitating.  
At the March 2009 VA examination, the Veteran complained of pain 
in his ankles and feet occurring 5 times per week and lasting for 
4 hours.  However, he stated that he was able to function with 
medication.  Thus, his flare-ups have not been shown to be 
incapacitating, and there is no evidence that he has 3 or more 
incapacitating episodes per year.  Thus, the criteria for the 
next higher, 40 percent rating category under DC 5002 have not 
been met.   

The Board has also considered whether a rating in excess of 20 
percent could be obtained by virtue of the Veteran's chronic 
residuals of gout, as measured by ankylosis or limitation of 
motion of the part affected.  There is no evidence of ankylosis 
of any of the Veteran's joints.  With regard to limitation of 
motion, the Veteran has already been assigned a 10 percent rating 
for each knee for osteoarthritis.  In any case, the range of 
motion findings demonstrated at each of the VA examinations do 
not allow for even a noncompensable evaluation under DCs 5260 and 
5261, which address limitation of flexion and extension of the 
knee, respectively.  Consideration was given to DC 5271, which 
addresses limitation of motion of the ankle.  However, the 
highest rating available under that Diagnostic Code is 20 
percent, and thus, it cannot serve as the basis for a higher 
rating.  In addition, Diagnostic Code 5278, which addresses 
limited motion of the great toe, only affords a 10 percent 
evaluation and thus cannot serve as a basis for a rating in 
excess of 20 percent here.  In sum, the evidence does not show 
that the Veteran is entitled to a higher rating for any period of 
time that is covered by this appeal.

However, the Board must consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 20 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although 
both the May 2006 and March 2009 VA examiners noted additional 
limitation of motion of the right ankle due to pain, the 
objective range of motion measurements still do not allow for a 
higher evaluation.  Moreover, the Veteran stated at the March 
2009 VA examination that he was able to function with medication.  
Thus, the Board finds that a higher evaluation is not warranted 
based any factors causing additional functional limitation.      

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected gout warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the evidence does not show significant interference with 
the Veteran's employment.  The Veteran stated at the March 2009 
VA examination that he was able to function with medication 
during flare-ups.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

2.  Depression

The Veteran was alsogranted service connection for depression in 
the August 2006 rating decision that is the subject of this 
appeal.  He was initially assigned a 30 percent evaluation, 
effective from February 1, 2006, the day after he separated from 
active service.  However, in the course of this appeal, the RO 
granted an increased rating to 50 percent, effective from May 9, 
2007, in a July 2007 Statement of the Case.  The Veteran contends 
that he is entitled to a higher rating for the entire period on 
appeal.

The Board has first reviewed the evidence relating to the period 
on appeal from February 1, 2006, to May 8, 2007, during which the 
Veteran was assigned a 30 percent evaluation, and finds that the 
criteria for a higher evaluation have not been met.  
Specifically, the requirements for a 50 percent rating have not 
been demonstrated by the evidence for that period on appeal.  

Flattened affect was demonstrated by the evidence.  The May 2006 
VA examiner observed that the Veteran's mood appeared to be 
depressed, and his affect was decreased in range and intensity, 
but appropriate to immediate thought content.  VAMC notes from 
November 2006 indicate that his mood was "tired," and his 
affect was mood congruent and constricted.   

However, his speech was not shown to be circumstantial, 
circumlocutory, or stereotyped.  The May 2006 VA examiner noted 
that speech was quiet and normal in rate, although it was 
somewhat difficult to engage the Veteran in conversation.  A 
November 2006 VAMC note indicates the Veteran's speech was 
normal.   

There evidence does not show panic attacks more than once a week.  
The May 2006 VA examination report notes that panic attacks were 
absent, although the Veteran reported experiencing one limited 
symptom attack in 2004 in which he had shortness of breath, 
increased heart rate, nausea, and sweating.  It occurred out of 
the blue and lasted for 30 minutes.    

There was no difficulty understanding complex commands, as 
specifically noted by the May 2006 VA examiner.  

There evidence did not show short- and long-term memory 
impairment.  On limited testing at the May 2006 VA examination, 
the Veteran recalled 4 of 4 words immediately.  After several 
minutes he recalled 3 of 4 words without prompting and the fourth 
with prompting.  

There was no impaired judgment or abstract thinking.  The May 
2006 VA examiner noted that thought was coherent, logical, and 
goal directed, and impaired judgment was absent.  The November 
2006 VAMC note indicated that his thought processes were linear, 
his insight was fair, and judgment was good.

There were some disturbances of motivation and mood.  The Veteran 
reported easy irritation at the May 2006 VA examination, and felt 
that this affected his family relationships.  He felt as if 
people avoided him because of his irritability and depression.  
However, he was attending college classes and reportedly 
completing four classes that semester.   The November 2006 VAMC 
note indicated the Veteran's mood was "tired."      

There was some evidence of difficulty establishing and 
maintaining effective work and social relationships.  At the May 
2006 VA examination, the Veteran stated that he would rather be 
on his own, as he tended to have problems with irritability.  He 
felt like his friends were avoiding him due to his psychiatric 
symptoms.  He had a brother in the area and liked to socialize 
with him and his family, however.  

Finally, although the evidence indicates an occasional decrease 
in work efficiency and intermittent period of inability to 
perform occupational tasks, it does not show reduced reliability 
and productivity.  As of May 2006, the Veteran had been seeking 
work since February 2006 and had been unable to secure 
employment.  He felt that he had been unsuccessful due to his 
psychiatric symptoms, but there is no documentation supporting 
that assertion.  Although he was not working at the time, he 
reported difficulty concentrating at work.  

In summary, the Veteran's symptoms for the rating period on 
appeal from February 1, 2006, to May 8, 2007, do not meet the 
criteria for the next higher evaluation of 50 percent.  Further, 
most of the symptoms shown in the record were consistent with the 
assigned evaluation of 30 percent.  For example, the Veteran 
manifested difficulty concentrating, depressed mood, and chronic 
sleep impairment.  

Thus, based on the number of symptoms which are congruent with 
the rating of 30 percent, the Board finds that the overall 
disability picture does not approximate the criteria for a 50 
percent evaluation for the period February 1, 2006, to May 8, 
2007, and that the disability picture more nearly approximates 
the criteria required for the assigned 30 percent rating for that 
period, pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess of 30 
percent is not warranted for this rating period, the Board has 
also relied, in part, upon the Veteran's Global Assessment of 
Functioning (GAF) scores assigned throughout the rating period on 
appeal.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

The Veteran was assigned a GAF score of 54 at the May 2006 VA 
examination, a GAF score of 55 in November 2006 at the VAMC, with 
the highest GAF in the last year being 80, and a GAF score of 65 
in December 2006 at the VAMC.  In this regard, scores ranging 
from 71 to 80 indicate that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), and there 
is no more than slight impairment in social, occupational, or 
school functioning (e.g., temporary falling behind in 
schoolwork).  The scores in this range indicate a higher level of 
functioning than indicated by this Veteran's assigned 30 percent 
evaluation.  Thus, the GAF score in this range does not warrant 
an increased evaluation.       

Next, scores in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  The GAF score in this range reflects a slightly 
higher level of functioning than is indicated by a 30 percent 
evaluation.  Thus, the GAF score in this range does not warrant 
an increased evaluation.

Finally, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The scores in this range accurately reflect this 
Veteran's assigned 30 percent evaluation.  He had a flat affect, 
reported one panic episode, and preferred to be alone.  Thus, the 
GAF scores in this range do not warrant an increased evaluation.

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for depression for the 
period February 1, 2006, to May 8, 2007.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against the 
claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

Next, the Board has examined the evidence for the rating period 
on appeal from May 9, 2007, forward, and finds that the criteria 
for a higher evaluation have not been met.  Specifically, the 
requirements for a 70 percent rating have not been demonstrated 
by the evidence for that period on appeal.  

There is some evidence of suicidal ideation.  At the May 2007 VA 
examination, the Veteran reported a history of suicidal ideation, 
but no suicidal plans.  An August 2007 VAMC note indicates he had 
daily suicidal ideation, but denied any suicidal acts because of 
his kids.  A June 2008 VAMC treatment note indicates a history of 
suicidal ideation occurring in 2003.  At that time, however, he 
had no desire to hurt himself and denied suicidal ideations.  At 
the July 2009 VA examination, the Veteran reported passive 
thoughts of death, stating that he was not afraid to die.  He 
never acted on these thoughts because of his children.        

The evidence does not show obsessional rituals.  The absence of 
obsessional rituals was specifically noted in the July 2009 VA 
examination report.  

Speech was normal, as noted by the May 2007 VA examiner.  A June 
2008 VAMC note indicates the Veteran had a normal rate and rhythm 
of speech.  The July 2009 VA examiner noted that his speech was 
normal, although he tended to talk slowly.

The evidence does not show near-continuous panic or depression.  
At the May 2007 VA examination, the Veteran denied panic attacks.  
An August 2007 VAMC note indicates the Veteran had a depressed 
mood on most days, although he reported that his mood was 
"alright" in June 2008.  Finally, at the July 2009 VA 
examination, the Veteran stated that his symptoms were 
intermittent, and that they hit him like an "attack" several 
days a week, lasting for one day.  He reported experiencing 
anxiety, including panic attacks which occurred once a week.  He 
indicated the symptoms included shakiness, feeling angry, feeling 
afraid, and wanting to get away.  Thus, although consistent, his 
feelings of panic and depression were not shown to be near-
continuous.  

There is some indication of impaired impulse control in the form 
of outbursts of irritability, although no evidence of violence.  
At the May 2007 VA examination, the Veteran reported that, at 
times, he experienced road rage, and he was mean to his family 
and other people.  He did not get along with his supervisor, but 
pretended to like her.  At the July 2009 VA examination, he 
stated his relationship with his 3 children was good, but 
sometimes they told him he was rude to them.   Regarding 
homicidal ideation, he reported getting extremely angry or 
frustrated at times.  For example, if someone cut him off in 
traffic, he wanted to run them over.  A September 2008 letter 
from the Veteran's wife states that the Veteran would suddenly 
shout at her or the children without apparent reason, and he had 
become irritable and mean.  However, there is no indication that 
the Veteran acted out his frustrations physically.     

There is no documentation of spatial disorientation.  The May 
2007 VA examiner noted that orientation was normal.  A June 2008 
VAMC note indicates that the Veteran was oriented to person, 
place, and time, and the July 2009 VA examiner noted that the 
Veteran's orientation was within normal limits.  

The evidence did not show consistent neglect of hygiene and 
appearance.  At the May 2007 VA examination, the examiner noted 
hygiene and appearance to be normal.  An August 2007 VAMC note 
indicated the Veteran was fairly groomed, and a June 2008 note 
indicated his dress and grooming were fair.  The July 2009 VA 
examiner noted that the Veteran's appearance and hygiene were 
mildly impaired, as demonstrated by his partially shaven beard 
and unkempt hair.  However, he was dressed appropriately and 
cleanly.  The examiner explained that this partial neglect of his 
appearance was likely due to a lack of motivation to complete 
hygiene tasks when he was particularly depressed.  Thus, while 
the Veteran may neglect some aspects of his hygiene and 
appearance, the evidence indicates that such neglect might be an 
anomaly.

There is no indication that the Veteran has difficulty adapting 
to stressful circumstances.  Although he reported road rage, he 
did not act on his anger, and there was no indication that he 
avoided certain activities or places due to inability to handle 
stress.  At the time of the July 2009 VA examination, he had held 
the same job for two years and appeared to have satisfactory 
performance there, reporting a fair relationship with his 
supervisor and coworkers. 

The evidence shows difficulty, but not inability, to establish 
and maintain effective relationships.  The May 2007 VA examiner 
noted the Veteran had problems establishing and maintaining work 
relationships.  His social relationships were also diminished.  
At the July 2009 VA examination, the Veteran reported that, at 
home, he was very withdrawn from his family, preferring to be 
alone in his room.  He also had difficulty interacting with his 
coworkers.  The Veteran had been married since 1988, and stated 
that his relationship with his wife was fair to poor, explaining 
that their children kept them together.  They effectively lived 
"separate lives" and seldom talked to each other.  However, he 
occasionally spent time with his brother and went to church with 
his family.  He also reported a good relationship with his 
children, although they complained he was rude to them on 
occasion.  Additionally, he had the same job for 2 years, and 
stated his relationship with his supervisor and coworkers was 
fair.  The July 2009 VA examiner concluded that the Veteran had 
difficulty establishing and maintaining effective work and social 
relationships, as indicated by his report that he often withdrew 
and preferred to be by himself, and that he often became 
irritable and angry.  Thus, although the evidence shows the 
Veteran struggles with his relationships, he has maintained a 
marriage since 1988, and indicates that he has a good 
relationship with his brother and children.  

Finally, although the evidence demonstrates occupational and 
social impairment, it does not show deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or 
mood.  The Veteran has maintained the same job for over two years 
and reported a fair relationship with his supervisor and 
coworkers.  He reported a good relationship with his brother and 
children at the July 2009 VA examination.  Although the July 2009 
VA examiner observed slow thought processes and mildly impaired 
judgment, thought processes and judgment were noted to be intact 
by the May 2007 VA examiner and August 2007 and June 2008 VAMC 
notes.  Mood was consistently depressed.  Thus, although the 
evidence shows deficiencies in some areas, primarily mood, he has 
performed satisfactorily in most areas.  Indeed, the July 2009 VA 
examiner concluded that the Veteran's symptoms caused 
occupational and social impairment with reduced reliability and 
productivity as evidenced by flattened affect, panic attacks 
approximately once per week, impairment in short-term memory, 
impaired judgment, disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, thus supporting the currently assigned 50 
percent rating.   

In summary, the Veteran's symptoms for the rating period on 
appeal from May 9, 2007, forward, do not meet the criteria for 
the next higher evaluation of 70 percent.  Further, most of the 
symptoms shown in the record were consistent with the assigned 
evaluation of 50 percent.  For example, the Veteran manifested 
flattened affect, panic attacks once a week, difficulty 
understanding complex commands, impaired judgment, disturbances 
of motivation and mood, and difficulty establishing and 
maintaining effective relationships.  

Thus, based on the number of symptoms which are congruent with 
the rating of 50 percent, the Board finds that the overall 
disability picture does not approximate the criteria for a 70 
percent evaluation for the period May 9, 2007, forward, and that 
the disability picture more nearly approximates the criteria 
required for the currently assigned 50 percent rating, pursuant 
to 38 C.F.R. § 4.7.

As above, in concluding that an increased disability rating in 
excess of 50 percent is not warranted for this rating period, the 
Board has also relied, in part, upon the Veteran's GAF scores 
assigned throughout this period on appeal.  

The Veteran was assigned a GAF score of 60 to 65 at the May 2007 
VA examination, a GAF score of 50 in August 2007 at the VAMC, a 
GAF score of 25 in June 2008 at the VAMC, and a GAF score of 68 
in at the July 2009 VA examination.  In this regard, scores in 
the range of 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  The 
GAF score in this range reflects a higher level of functioning 
than is indicated by a 50 percent evaluation.  Thus, the GAF 
scores in this range do not warrant an increased evaluation.

Next, scores in the range of 41 to 50 represent serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  The 
score in this range does not reflect the documented symptoms.  
Namely, although the Veteran had suicidal ideations, he denied 
obsessional rituals, and there was no showing of severe 
occupational impairment, as he kept the same job for 2 years.  
Moreover, he had good relationships with his brother and 
children.  Thus, the GAF score in this range does not warrant an 
increased evaluation.

Finally, GAF scores ranging from 21 to 30 reflect behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  The 
score of 25 assigned to the Veteran in June 2008 reflects 
symptoms much more severe than those documented in the medical 
evidence.  Although the Veteran reported auditory and visual 
hallucinations at the July 2009 VA examination, he did not 
indicate it considerably influenced his behavior.  Additionally, 
the VA examiner observed mild, as opposed to severe, impairment 
in judgment, and the Veteran acted appropriately with all of his 
providers.  Moreover, he held a job for 2 years and maintained 
relationships, albeit with difficulty, with his wife and 
children.  Thus, the GAF score of 25 does not warrant an 
increased evaluation.  

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for depression for the 
period May 9, 2007, forward.  In reaching this conclusion, the 
benefit-of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected depression warrants an increased 
rating on an extra-schedular basis.  The governing criteria for 
the award of an extra-schedular rating call for a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked inference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards.  
In these instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran has worked in the same job for 2 years and 
has not reported missing any work due to his depression symptoms.  
Moreover, the Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

3.  Right Knee

Service connection was granted for degenerative changes of the 
right knee in the August 2006 rating decision that is the subject 
of this appeal.  A 10 percent evaluation was assigned under DC 
5257, which contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  The Veteran 
contends that he is entitled to a higher initial evaluation.

Upon VA examination in May 2006, he reported swelling and 
excruciating pain for the past month due to gouty flare-ups.  He 
also reported stiffness, swelling, heat, redness, and giving way, 
without weakness, lack of endurance, locking, fatigability, or 
dislocation.  The symptoms occurred intermittently, once a month, 
and lasted for 7 days at a time.  The Veteran ambulated with 
crutches, but he did not use a brace.  He has had bed rest 
prescribed for the knee condition 6 times per year, each time 
lasting for 5 days for a total of 30 days.  He had not had 
injections or surgery to the knee.  He missed 30 days of work 
because of his knee.  Examination of the knee revealed no 
evidence of abnormal movement, subluxation, locking pain, or 
crepitus.  There was tenderness, effusion, soft tissue swelling, 
guarding of movement, and weakness of the right knee.  Flexion 
was limited to 110 degrees out of 140, with pain at 80 degrees.  
Extension was within normal limits at 0 degrees, with pain at -20 
degrees.  Range of motion was limited by pain, fatigue, weakness, 
lack of endurance, and incoordination following repetitive use, 
with pain having the major functional impact; however, the 
examiner could not determine the additional limitation in degrees 
without resort to speculation.  Medial and lateral collateral 
ligaments, anterior and posterior cruciate ligaments, and medial 
and lateral meniscus revealed no instability.  McMurray's and 
drawer tests were normal.  An x-ray of the knee showed joint 
effusion and early osteoarthritis of the patellofemoral joint.  
The examiner assessed right knee osteoarthritis.  

The Veteran was afforded another VA examination in May 2007.  The 
Veteran continued to report weakness with inability to bend down, 
stiffness once per day, swelling once per month, heat once per 
month, redness during flare-ups, giving way occasionally, 
constant lack of endurance, locking sometimes, and constant 
fatigability.  Pain occurred 5 times per month and each time 
lasted for 3 days.  The pain was squeezing, burning, aching, and 
sticking in nature, and at a level of 10 out of 10 in severity.  
It was relieved by rest and medication, and he could function 
with medication during times of pain.  He said his condition did 
not cause incapacitation.  He had difficulty standing and walking 
due to pain.  Examination of the knee revealed crepitus.  Flexion 
was to 140 degrees, and extension was to 0 degrees.  There was no 
additional limitation of function due to pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  The 
anterior and posterior cruciate ligaments and medial and lateral 
collateral ligament stability tests were within normal limits.  
The medial and lateral meniscus test was also within normal 
limits.  The examiner assessed degenerative changes of the right 
knee.

At a March 2009 VA examination, the Veteran reported pain in his 
knees 5 times per week, lasting for 4 hours each time.  On a 
scale of 1 to 10, the pain was at a level of 10 in severity.  At 
the time of pain, he could function with medication.  He reported 
stiffness, swelling, giving way, and locking.  He did not have 
weakness, heat, redness, lack of endurance, fatigability, and 
dislocation.  On examination, there was tenderness and crepitus, 
but no edema, effusion, weakness, redness, heat, or guarding of 
movement.  There was also no subluxation.  There was no genu 
recurvatum or locking pain.  Flexion was to 120 degrees with pain 
at the end of the range of motion, and extension was to 0 
degrees.  Joint function was additionally limited by pain and 
lack of endurance on repetitive use; however, there was no 
additional limitation in degree.  The anterior and posterior 
cruciate ligaments stability test was within normal limits, as 
was the medial and lateral collateral ligaments stability test.  
The medial and lateral meniscus test was also within normal 
limits.  

The Board will now consider whether the Veteran is entitled to an 
evaluation in excess of 10 percent for the right knee based on 
the evidence of record relevant to the rating period on appeal, 
outlined above.  His right knee was rated at 10 percent under 
DC 5257, which, as described above, contemplates impairment of 
the knee manifested by recurrent subluxation or lateral 
instability.  Where instability is severe, moderate and slight, 
disability evaluations of 30, 20, and 10 are assigned, 
respectively.    

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   At the May 2006 VA examination, there was 
no instability of the medial and lateral collateral ligaments or 
anterior and posterior cruciate ligaments, with negative 
McMurray's and drawer tests.  There was also no subluxation on 
examination.  The May 2007 and March 2009 VA examiners also found 
no instability of the ligaments.  Thus, there is no basis to 
characterize the instability as moderate or severe, which would 
warrant a higher rating under DC 5257.  

The Board has also considered whether any other diagnostic code 
would allow for an increased rating for the Veteran's right knee 
disability, manifested by instability or limitation of motion.

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
However, there is no evidence of dislocation of the meniscus in 
this case, so this code does not apply.  DC 5259 addresses 
removal of symptomatic semilunar cartilage, but again, the 
Veteran has not undergone any such procedure in this case.  DCs 
5262 and 5263 also do not apply, as there is no evidence of 
impairment of the tibia or fibula, and no evidence of genu 
recurvatum.   

In considering whether a higher rating is warranted based on loss 
of motion under another diagnostic code, the Board finds that DC 
5256 does not apply, as there is no evidence of knee ankylosis.  
Further, there is no evidence the Veteran has undergone a knee 
replacement, so DC 5055 is also inapplicable.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 30, 
and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  Here, the Veteran had flexion to no 
less than 110 degrees at any of his VA examinations.  Thus, the 
evidence does not support an increased rating under DC 5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 10, 
15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 
40, and 50 percent, respectively, are assigned.  In this case, 
the Veteran's extension was to zero degrees at each of the VA 
examinations.  Thus, loss of extension is not a basis for an 
increased rating under DC 5261.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
The May 2006 VA examiner opined that the Veteran's range of 
motion was additionally limited by pain, but said that he could 
not state the number of degrees by which motion was limited 
without resorting to speculation.  The May 2007 VA examiner 
stated that range of motion was not additionally limited at all 
on repetitive use, and the July 2009 VA examiner stated joint 
function was additionally limited by pain, but not to any 
additional degree.  The Veteran stated at the 2006 and 2007 VA 
examinations that he could function during periods of pain with 
medication.  Based on our review of the Veteran's complaints of 
pain and limitation on functioning as well as the comments of the 
VA examiners, the Board finds that there is no evidence to 
warrant a rating higher than 10 percent under DC 5257.  

The Board has also considered whether any separate ratings are 
available based on the evidence.  In so doing, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated separately 
under DCs 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
either flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-97.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a noncompensable 
evaluation, as is the case here, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  However, in this case, while the Veteran 
reported pain during range of motion testing, there was no 
indication of swelling or muscle spasm.  Moreover, full range of 
motion was noted at the May 2007 VA examination, and there was no 
additional loss of motion due to pain.  Thus, the evidence weighs 
against a separate rating under DC 5003.   
 
In summary, the Board finds that, based on a preponderance of the 
evidence, the criteria for an evaluation in excess of 10 percent 
for a degenerative changes of the right knee based on limitation 
of motion and instability have not been met.  Since the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a higher initial rating for his right knee 
disability, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected right knee disability warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated he lost 30 days of work per 
year due to his right knee symptoms, the Veteran has held the 
same job for over 2 years.  Moreover, the Court has held that, 
"if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

4.  Left Knee

The Veteran was granted service connection for degenerative 
changes of the left knee in the August 2006 rating decision that 
is the subject of this appeal.  A noncompensable, or 0 percent, 
evaluation was initially assigned, effective from February 1, 
2006.  Then, during the course of this appeal, the RO granted an 
increased rating to 10 percent, effective from March 7, 2008 
(based on a hospital admission on that date, described below).  
The Veteran's left knee has been evaluated under DC 5257, which, 
as described above, contemplates impairment of the knee 
manifested by recurrent subluxation or lateral instability.

The Board will first examine the evidence relevant to the rating 
period on appeal from February 1, 2006, to March 6, 2008, to 
determine whether a compensable evaluation is warranted.  

At the May 2006 VA examination, the Veteran did not make any 
complaints specific to the left knee.  On examination, flexion 
was to 140 degrees and extension was to 0 degrees.  The examiner 
noted no additional limitation of joint function due to pain, 
fatigue, weakness, lack of endurance, or incoordination following 
repetitive use.  The medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments revealed no 
instability.  McMurray's and drawer tests were negative.  An x-
ray of the left knee showed early osteoarthritis of the 
patellofemoral joint as well as calcification of the quadriceps 
attachment.  The examiner assessed left knee osteoarthritis.  

At a May 2007 VA examination, the Veteran reported left knee 
problems since 2000.  Currently, he complained of weakness with 
inability to bend down, stiffness once per day, swelling once per 
month, heat once per month, redness during flare-ups, giving way 
occasionally, constant lack of endurance, locking sometimes, and 
constant fatigability.  He had had pain in the knee for 3 days.  
The pain occurred 5 times per month, lasting 3 days each time.  
At the time of pain, he was able to function with medication.  He 
had incapacitating episodes as often as 3 times per year, lasting 
for 5 days each.  Over the past year he had 6 incidents of 
incapacitation for a total of 30 days.  Bed rest was recommended 
by his VAMC physician.  On examination, the left knee showed 
guarding of movement and crepitus.  Flexion was to 140 degrees 
and extension was to 0 degrees.  There was no additional 
limitation due to pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  There was no instability of 
the ligaments or meniscus.  The diagnosis was degenerative 
changes of the left knee.

The Board will now consider whether the Veteran is entitled to an 
initial compensable evaluation for the left knee based on the 
evidence of record relevant to the rating period on appeal from 
February 1, 2006, to March 6, 2008, outlined above.  His left 
knee was rated at 0 percent under DC 5257, which, as described 
above, contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  Where instability 
is severe, moderate and slight, disability evaluations of 30, 20 
and 10 are assigned, respectively.    

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   At the May 2006 VA examination, there was 
no instability of the medial and lateral collateral ligaments or 
anterior and posterior cruciate ligaments, with negative 
McMurray's and drawer tests.  There was also no subluxation on 
examination.  The May 2007 VA examiner also found no instability 
of the ligaments.  Thus, there is no basis to characterize the 
instability as moderate or severe, which would warrant a higher 
rating under DC 5257.  

The Board has also considered whether any other diagnostic code 
would allow for an increased rating for the Veteran's left knee 
disability, manifested by instability or limitation of motion.

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
However, there is no evidence of dislocation of the meniscus in 
this case, so this code does not apply.  DC 5259 addresses 
removal of symptomatic semilunar cartilage, but again, the 
Veteran has not undergone any such procedure in this case.  DCs 
5262 and 5263 also do not apply, as there is no evidence of 
impairment of the tibia or fibula, and no evidence of genu 
recurvatum.   

In considering whether a higher rating is warranted based on loss 
of motion under another diagnostic code, the Board finds that DC 
5256 does not apply, as there is no evidence of knee ankylosis.  
Further, there is no evidence the Veteran has undergone a knee 
replacement, so DC 5055 is also inapplicable.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 30, 
and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  Here, the Veteran had full flexion 
to 140 degrees at both the 2006 and 2007 VA examinations.  Thus, 
the evidence does not support an increased rating under DC 5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 10, 
15, 20, 30, and 45 degrees, disability ratings of 0, 10, 20, 30, 
40, and 50 percent, respectively, are assigned.  In this case, 
the Veteran's extension was to zero degrees at both the 2006 and 
2007 VA examinations.  Thus, loss of extension is not a basis for 
an increased rating under DC 5261.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 0 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
The 2006 and 2007 VA examiners both stated that there was no 
additional limitation of joint function due to pain or any other 
factor on repetitive motion.  Additionally, the Veteran did not 
report pain on range of motion testing.  Based on our review of 
the Veteran's complaints of pain and limitation on functioning as 
well as the comments of the VA examiners, the Board finds that 
there is no evidence to warrant a rating higher than 0 percent 
under DC 5257.  

The Board has also considered whether any separate ratings are 
available based on the evidence.  In so doing, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated separately 
under DCs 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
either flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-97.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under DCs 5003 and 5257.  See also VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a noncompensable 
evaluation, as is the case here, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  However, in this case, the Veteran did not 
report pain during range of motion testing, and there was no 
indication of swelling or muscle spasm.  Moreover, full range of 
motion was noted at both the 2006 and 2007 VA examinations, and 
there was no additional loss of motion due to pain.  Thus, the 
evidence weighs against a separate rating under DC 5003.   
 
In summary, the Board finds that, based on a preponderance of the 
evidence, the criteria for an initial compensable evaluation for 
degenerative changes of the left knee based on limitation of 
motion and instability have not been met for the period on appeal 
from February 1, 2006 to March 6, 2008.  Since the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
a higher initial rating for his left knee disability, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990).

Next, the Board has examined the medical evidence relating to the 
period on appeal from March 7, 2008, forward, to determine 
whether a rating in excess of 10 percent is warranted.  

In March 2008, the Veteran reported to the emergency room of 
Inland Valley Medical Center complaining of left knee gouty pain 
for 2 days despite taking medication.  The pain was at a level of 
8 out of 10 in severity.  According to the Veteran's wife, the 
knee flared up due to alcohol use.  There was no laxity on 
examination, but there was pain on range of motion.  An injection 
was administered to the left knee, and the Veteran was prescribed 
Vicodin.  The doctor assessed left knee gout.  

The Veteran followed up at the VAMC several weeks later in April, 
stating that his knee was now okay.  His medication dosage for 
gout was increased.  

The Veteran was afforded another VA examination in March 2009.  
He reported pain 5 times per week which lasted 4 hours each time.  
On a scale of 1 to 10, the pain was at a level of 10 in severity.  
At the time of pain, he could function with medication.  He 
reported stiffness, swelling, giving way, and locking.  He did 
not have weakness, heat, redness, lack of endurance, 
fatigability, and dislocation.  The Veteran stated he was never 
hospitalized for his knee disability.  He had difficulty with 
prolonged standing and walking.  On physical examination, there 
was tenderness and crepitus, but no signs of edema, effusion, 
weakness, redness, heat, or guarding of movement.  There was also 
no subluxation, genu recurvatum, or locking pain.  Flexion was to 
120 degrees, and extension was to 0 degrees.  There was 
additional limitation of joint function due to pain and lack of 
endurance on repetitive use, but no additional limitation in 
degree.  There was no instability of the ligaments or meniscus.  
The examiner assessed degenerative changes of the left knee 
secondary to gout with decreased mobility.  

The Board will now consider whether the Veteran is entitled to an 
evaluation in excess of 10 percent for the left knee based on the 
evidence of record relevant to the rating period on appeal from 
March 7, 2008, forward, outlined above.  His left knee was rated 
at 10 percent under DC 5257, which, as described above, 
contemplates impairment of the knee manifested by recurrent 
subluxation or lateral instability.  Where instability is severe, 
moderate and slight, disability evaluations of 30, 20, and 10 are 
assigned, respectively.    

The Board finds that the evidence weighs against an increased 
rating under DC 5257.   At the March 2009 VA examination, there 
was no instability of the medial and lateral collateral ligaments 
or anterior and posterior cruciate ligaments, with negative 
McMurray's and drawer tests.  There was also no subluxation on 
examination.  Thus, there is no basis to characterize the 
instability as moderate or severe, which would warrant a higher 
rating under DC 5257.  

The Board has also considered whether any other diagnostic code 
would allow for an increased rating for the Veteran's left knee 
disability, manifested by instability or limitation of motion.

DC 5258 addresses dislocation of semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
However, there is no evidence of dislocation of the meniscus in 
this case, so this code does not apply.  DC 5259 addresses 
removal of symptomatic semilunar cartilage, but again, the 
Veteran has not undergone any such procedure in this case.  DCs 
5262 and 5263 also do not apply, as there is no evidence of 
impairment of the tibia or fibula, and no evidence of genu 
recurvatum.   

In considering whether a higher rating is warranted based on loss 
of motion under another diagnostic code, the Board finds that DC 
5256 does not apply, as there is no evidence of knee ankylosis.  
Further, there is no evidence the Veteran has undergone a knee 
replacement, so DC 5055 is also inapplicable.  

DC 5260 contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 30, 
and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  Here, the Veteran had flexion to 120 
degrees at the March 2009 VA examination.  Thus, the evidence 
does not support an increased rating under DC 5260.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 10, 
15, 20, 30, and 45 degrees, disability ratings of 0, 10, 20, 30, 
40, and 50 percent, respectively, are assigned.  In this case, 
the Veteran's extension was to zero degrees at the March 2009 VA 
examination.  Thus, loss of extension is not a basis for an 
increased rating under DC 5261.  

The Board must also consider whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
The March 2009 VA examiner opined that the Veteran's joint 
function was additionally limited by pain and lack of endurance, 
but there was no additional limitation in degree.  Moreover, the 
Veteran stated at the 2009 VA examination that he could function 
during periods of pain with medication.  Based on our review of 
the Veteran's complaints of pain and limitation on functioning as 
well as the comments of the VA examiner, the Board finds that 
there is no evidence to warrant a rating higher than 10 percent 
under DC 5257.  

The Board has also considered whether any separate ratings are 
available based on the evidence.  In so doing, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated separately 
under DCs 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
either flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-97.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under DCs 5003 and 5257.  See also VAOPGCPREC 9-98.  

DC 5003 provides that where application of the appropriate 
limitation of motion diagnostic code results in a noncompensable 
evaluation, as is the case here, a rating of 10 percent may be 
awarded where limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  However, in this case, while the Veteran 
reported pain during range of motion testing, there was no 
indication of swelling or muscle spasm.  Moreover, the 2009 VA 
examiner stated there was no additional limitation in degree due 
to pain.  Thus, the evidence weighs against a separate rating 
under DC 5003.   
 
In summary, the Board finds that, based on a preponderance of the 
evidence, the criteria for an evaluation in excess of 10 percent 
for a degenerative changes of the left knee based on limitation 
of motion and instability from March 7, 2008, forward, have not 
been met.  Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to a higher rating for his left 
knee disability, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected left knee disability warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran stated 30 days of incapacitation in 
the last year due to his left knee symptoms, there is no 
indication that this significantly interfered with his 
employment, and he has held the same job for 2 years.  Moreover, 
the Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
gout is denied.  

Entitlement to an increased initial evaluation for depression, 
evaluated at 30 percent from February 1, 2006, to May 8, 2007, is 
denied.


[Continued on next page]

Entitlement to an evaluation in excess of 50 percent for 
depression from May 9, 2007, forward, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative changes of the right knee is denied.  

Entitlement to an increased initial evaluation for degenerative 
changes of the left knee, evaluated at 0 percent from February 1, 
2006, to March 6, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee from March 7, 2008, 
forward, is denied.  


REMAND

In the August 2006 rating decision, the RO granted service 
connection for internal and external hemorrhoids and assigned a 
noncompensable evaluation.  In July 2008, the Veteran submitted a 
request for an increased rating for hemorrhoids, and the RO 
denied the increase in a December 2008 rating decision.  Then, in 
a March 2009 Statement in Support of Claim, the Veteran said he 
disagreed with the RO's assignment of a noncompensable evaluation 
for hemorrhoids, and felt that he should be given at least a 20 
percent evaluation.  The Board finds that the March 2009 
statement is reasonably construed as a Notice of Disagreement 
(NOD).    

The Veteran has not been furnished a Statement of the Case which 
addresses the issue of entitlement to a compensable evaluation 
for internal and external hemorrhoids.  In such cases, under 
judicial precedent, the appellate process was initiated by the 
NOD, and the Veteran is entitled to an SOC on the issue.  See 
Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the issue of entitlement to a 
compensable evaluation for internal and external hemorrhoids must 
be remanded to the RO for additional action.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
Statement of the Case addressing the issue of 
entitlement to a compensable evaluation for 
internal and external hemorrhoids.  He should 
be advised that a timely substantive appeal 
will be necessary to perfect the appeal to 
the Board.  The RO should also assure that 
all VCAA notice and assistance requirements 
are satisfied.

2.  If, and only if, the appeal as to an 
increased rating for internal and external 
hemorrhoids is timely perfected is the issue 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.    
 
The purpose of this REMAND is to ensure that all administrative 
steps in the appellate process are completed, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


